DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 04/19/2021 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the 35 U.S.C. 112(b) rejection has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1-29
Withdrawn claims: None
Previously cancelled claims: None
Newly cancelled claims: None
Amended claims: 19
New claims: 30
Claims currently under consideration: 1-30
Currently rejected claims: 1-30
Allowed claims: None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 12-30 are rejected under 35 U.S.C. 103 as being unpatentable over Hendriksen et al. (U.S. 2010/0285175 A1).
Regarding claim 1, Hendriksen et al. discloses a method for producing a dairy product, comprising adding a beta-galactosidase peptide to a milk-based substrate ([0004], [0009]-[0012]) having a lactose concentration of at least 10 g/L to obtain a mixture ([0215], [0218], Tables 2 and 3, where 499 mM and 848 mM lactose falls within the claimed range).
Hendriksen et al. does not explicitly disclose the peptide as comprising an amino acid sequence that is at least 95% identical to one of the five claimed amino acid sequences.
However, Hendriksen et al. teaches generally the method of adding lactase to a milk substrate for the purpose of hydrolyzing lactose ([0004]) and states “[a] lactase in the context of the present invention is any glycoside hydrolase having the ability to hydrolyse the disaccharide lactose into constituent galactose and glucose monomers” (emphasis added) as well as “the lactose hydrolyzing activity of the lactase may be referred to as its lactase activity or its beta-galactosidase activity” ([0162]). As such, the addition of any beta-galactosidase peptide to a milk-based substrate for the purpose of producing a dairy product would be obvious to a skilled practitioner, including one that is at least 95% identical to one of the five claimed amino acid sequences.
Regarding claim 2, Hendriksen et al. discloses a method for reducing lactose content of a milk-based substrate, comprising adding a beta-galactosidase peptide to a milk-based substrate ([0004], [0009]-[0012]) having a lactose concentration of at least 10 g/L to obtain a mixture ([0215], [0218], Tables 2 and 3, where 499 mM and 848 mM lactose falls within the claimed range).
Hendriksen et al. does not explicitly disclose the peptide as comprising an amino acid sequence that is at least 95% identical to one of the five claimed amino acid sequences.
However, Hendriksen et al. teaches generally the method of adding lactase to a milk substrate for the purpose of hydrolyzing lactose ([0004]) and states “[a] lactase in the context of the present invention is any glycoside hydrolase having the ability to hydrolyse the disaccharide lactose into constituent galactose and glucose monomers” (emphasis added) as well as “the lactose hydrolyzing activity of the lactase may be referred to as its lactase activity or its beta- As such, the addition of any beta-galactosidase peptide to a milk-based substrate for the purpose of producing a dairy product would be obvious to a skilled practitioner, including one that is at least 95% identical to one of the five claimed amino acid sequences.
As for claims 3 and 4, the previous rationale detailed in relation to claim 1 established that the addition of any peptide having the ability to hydrolyze lactose into constituent monomers to a milk-based substrate comprising lactose would be obvious to a skilled practitioner. Accordingly, the addition of beta-galactosidase peptides that are at least 98% identical (claim 3) or equivalent (claim 4) to one of the 5 claimed amino acid sequences would be obvious to a skilled practitioner.
As for claim 5, Hendriksen et al. discloses the beta-galactosidase peptide as being added at a concentration of 10-55 mg/L of the milk-based substrate ([0181], where the enzyme may be added at a concentration of 100-5000 LAU/L milk; [0211], where enzyme activity may range from 295-3060 LAU/g, such that 100 LAU may be an amount of enzyme ranging from 0.033-0.339 g, or 33-339 mg, resulting in a range of 33-339 mg enzyme/L of milk).
As for claim 12, Hendriksen et al. discloses incubating the mixture at a pH from 3-10 (specifically, a pH of 3.5-6) ([0025], [0086]) and a temperature from 0-140°C (specifically, “at least 60°C”) ([0150]).
As for claim 13, Hendriksen et al. discloses at least part of the incubation occurs at a temperature of not more than 25°C ([0158]).
As for claim 14, Hendriksen et al. discloses at least part of the incubation occurs at a temperature of at least 25°C ([0150]).
As for claim 15, Hendriksen et al. discloses the incubation is started at a temperature of between 40-100°C (specifically, “at least 60°C”) ([0150]).
As for claim 16, Hendriksen et al. discloses at least part of the incubation occurs at a temperature of between 50-140°C (specifically, “at least 60°C”) ([0150]).
As for claim 17, Hendriksen et al. discloses the method as reducing the lactose concentration to less than 0.2% (specifically, at least 99.5% reduction, which includes an amount of lactose reduction of up to 100%) ([0120]).
As for claim 18, Hendriksen et al. discloses the peptide is added to the milk-based substrate in an amount to achieve a peptide concentration of from 0.001-0.2 mg/ml ([0181], where the enzyme may be added at a concentration of 100-5000 LAU/L milk; [0211], where enzyme activity may range from 295-3060 LAU/g, such that 100 LAU may be an amount of enzyme ranging from 0.033-0.339 g, or 33-339 mg, resulting in a range of 33-339 mg enzyme/L of milk, or 0.033-0.339 mg/ml) and a lactose concentration of less than 0.2% (specifically, at least 99.5% reduction, which includes an amount of lactose reduction of up to 100%) ([0120]) is reached after an incubation time of 3-30 minutes (specifically, 10 minutes – 4 hours) ([0157]).
As for claim 19, Hendriksen et al. discloses the method of claim 1, further comprising heating the mixture to a temperature of at least 60°C ([0150]) for at least four seconds ([0157]).
As for claim 20, Hendriksen et al. discloses fermenting the milk-based substrate with lactic acid bacteria ([0076]).
As for claim 21, Hendriksen et al. discloses the milk-based substrate as being cow milk ([0054]).
As for claim 22, Hendriksen et al. discloses the milk-based substrate as being a filtered form of cow milk (i.e., concentrated milk that is conventionally known as being produced via 
As for claim 23, Hendriksen et al. disclose the milk-based substrate as being raw milk ([0055]).
As for claim 24, Hendriksen et al. discloses a dairy product made by the method of claim 1 ([0063]).
As for claim 25, Hendriksen et al. discloses the dairy product as being cheese ([0064]).
As for claim 26, Hendriksen et al. discloses the dairy product as being low-lactose milk ([0120], [0064]).
As for claim 27, Hendriksen et al. discloses a milk-based substrate made by the method of claim 2 ([0012], [0063]-[0064]).
Regarding claim 28, Hendriksen et al. discloses a reduced-lactose composition ([0120]) comprising a beta-galactosidase peptide and a milk-based substrate ([0009]-[0012]) wherein the lactose content of the composition is reduced as compared to the milk-based substrate ([0120]).
Hendriksen et al. does not explicitly disclose the peptide as comprising an amino acid sequence that is at least 95% identical to one of the five claimed amino acid sequences.
However, Hendriksen et al. teaches generally the method of adding lactase to a milk substrate for the purpose of hydrolyzing lactose ([0004]) and states “[a] lactase in the context of the present invention is any glycoside hydrolase having the ability to hydrolyse the disaccharide lactose into constituent galactose and glucose monomers” (emphasis added) as well as “the lactose hydrolyzing activity of the lactase may be referred to as its lactase activity or its beta-galactosidase activity” ([0162]). As such, the addition of any beta-galactosidase peptide to a 
As for claim 29, Hendriksen et al. discloses the milk-based substrate as being raw milk ([0055]).
As for claim 30, Hendriksen et al. discloses the method of claim 1, further comprising subjecting the mixture to UHT treatment ([0159]), where UHT treatment may be at 130°C for 30 seconds or 145°C for one second ([0072]). The disclosed UHT protocols effectively disclose ranges of 130-145°C and 1-30 seconds, which encompass the claimed values. The claimed heat treatment at 140°C for about four seconds would thus be obvious.
Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hendriksen et al. (U.S. 2010/0285175 A1) as applied to claim 5 above, and further in view of Stougaard et al. (U.S. 2012/0058223 A1).
As for claims 6 and 7, Hendriksen et al. discloses the method as further comprising incubating the mixture for a period of time sufficient to reduce the lactose concentration to less than 0.2 g/L (specifically, at least 99.5% reduction, which includes an amount of lactose reduction of up to 100%) ([0120]).
Hendriksen et al. does not disclose incubating at a temperature from 1-10°C, or from 2-7°C.
However, Stougaard et al. discloses a cold-active beta-galactosidase ([0001]) that is active at 4°C ([0019], [0060]).
It would have been obvious to a skilled practitioner to use a cold-active beta-galactosidase in the method of Hendriksen et al. Stougaard et al. indicates that typical beta-
As for claims 8 and 9, Hendriksen et al. discloses the reduction of lactose to less than 0.05 g/L (claim 8) and less than 0.01 g/L (claim 9) (specifically, at least 99.5%, which includes an amount of lactose reduction of up to 100%) ([0120]).
As for claims 10 and 11, Hendriksen et al. discloses incubation may occur for up to 4 hours ([0157]), although the incubation period may be followed by a cooling period during which lactose continues to be hydrolyzed, wherein “more than 90% of the lactose has been hydrolyzed after one week” ([0158]). Hendriksen et al. also discloses that more than 70%, or preferably more than 99% of the lactose has been hydrolyzed after 48 hours ([0142]-[0144]). A skilled practitioner would further recognize that the lactose concentration after hydrolysis would be dependent on the initial lactose concentration, enzyme concentration, enzymatic activity of the lactase, and incubation conditions, where the manipulation of such parameters is well within the ordinary skill in the art (Hendriksen et al., [0181], “[t]he enzyme is added in a suitable amount to achieve the desired degree of lactose hydrolysis under the chosen reaction conditions”). As such, reaching the claimed lactose concentration after incubation for 4-8 hours (claim 10) or upon incubation for about 8 hours (claim 11) is considered obvious to a skilled practitioner.
Response to Arguments
Claim Rejections - 35 U.S.C. § 112: Applicant has overcome the 35 U.S.C. § 112(b) rejection of claim 19 based on amendment to the claim. Accordingly, the 35 U.S.C. § 112(b) rejection has been withdrawn.
Claim Rejections - 35 U.S.C. § 103(a) of claims 1-5 and 12-29 over Hendriksen et al.; and claims 6-11 over Hendriksen et al. and Stougaard et al.: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant first argued that recited beta-galactosidase peptides are novel peptides allegedly identified and characterized by Applicant that are purported to have advantageous properties as related to activity over a range of temperatures and pH values (Applicant’s Remarks, p. 7, ¶1). Turning to the prior art, Applicant argued that Hendriksen et al. is insufficient to support the present claim rejections due to not specifically disclosing a peptide that corresponds with the claimed sequences (Applicant’s Remarks, p. 7, ¶3 – p. 8, ¶1). Applicant asserted that the recited sequences were not properly considered during examination (Applicant’s Remarks, p. 8, ¶2).
Critically, though, the present claims are directed to a method for producing a dairy product and are not directed specifically to peptide compositions having the claimed sequences. The methods (i) do not require the exclusion of any other lactase enzymes, (ii) do not require a lactose hydrolysis to be the result of the specifically-claimed peptides, and (iii) largely do not require a comprehensive fermentation protocol that would benefit from the alleged advantageous properties of the specifically-claimed peptides, since the various fermentation parameters are mostly claimed in different unrelated dependent claims. The present claims are substantively much broader in scope than Applicant’s arguments, which undermines the persuasiveness of the any glycoside hydrolase having the ability to hydrolyse the disaccharide lactose into constituent galactose and glucose monomers” as well as “the lactose hydrolyzing activity of the lactase may be referred to as its lactase activity or its beta-galactosidase activity” ([0162]) and where the claimed peptides are specifically characterized as being beta-galactosidase peptides. Examiner further maintains that the claimed sequences were adequately considered to the extent necessary based on the claims as presently written.
Applicant further argued that Plueddemann reaffirms that “a process using a novel compound is non-obvious without any showing of unexpected results” where a particular component was specifically used to achieve a certain result (Applicant’s Remarks, p. 8, ¶3). Applicant asserted that the reference allegedly requires the determination that the present claims would be non-obvious in light of the cited prior art (Applicant’s Remarks, p. 8, ¶4 – p. 9, ¶3). Applicant emphasized that present claims allegedly require “using specific, novel beta-galactosidase peptides” which have not been shown to have been known in the prior art (Applicant’s Remarks, p. 9, ¶3).
As noted previously, though, the scope of the present claims is broader than Applicant’s arguments in that the present claims do not require the claimed peptides to achieve lactose hydrolysis. The claims merely require the presence of the peptides. Since no effect is required, 
For claim 13, Applicant argued that the disclosure of Hendriksen et al. does not suggest that a peptide having the claimed sequence would exhibit beta-galactosidase activity at the recited incubation temperature (Applicant’s Remarks, p. 10, ¶1).
However, no such disclosure is necessary. The claim does not require the claimed peptides to exhibit beta-galactosidase activity at the claimed temperature, but instead only requires mixing a milk-based substrate and the claimed peptide at a pH of 3-10 and a temperature of not more than 25°C. No incubation is actually even required where the “incubation” includes ambient temperature and no time period. No enzymatic activity is required. Even if such limitations were present in the claim, the claim still does not require the exclusion of another enzyme, such as the one noted by Applicant that is disclosed in Hendriksen et al., which could simply be added to a mixture that is incubated at a temperature in the claimed range. Applicant’s argument is unpersuasive for all these reasons.
For claim 18, Applicant argued that Hendriksen et al. does not disclose an incubation time that would achieve the claimed lactose concentration (Applicant’s Remarks, p. 10, ¶2).
However, the reference specifically states a preferred reaction time of “about 30 minutes” ([0157]), which falls within the claimed range. Considered together with the disclosure that effectively 100% lactose may be hydrolyzed ([0120]), Examiner maintains that the disclosure of the reference is adequate to deem the claimed method obvious. Claim 18 also does not require 
For claim 6, Applicant argued that the combination of Hendriksen et al. and Stougaard et al. does not disclose using the claimed peptides at relatively cold incubation temperatures (Applicant’s Remarks, p. 10, ¶4 – p. 11, ¶2). Applicant reasserted that the prior art does not disclose the specifically-claimed peptides and argued that Stougaard et al. does not disclose that the claimed peptides would exhibit low-temperature activity (Applicant’s Remarks, p. 11, ¶3).
Again, the present claims do not require the claimed peptides to be active and do not require the exclusion of other enzymes in the methods. The claimed low-temperature incubation was shown to be known in the art as taught in Stougaard et al., which is adequate to deem the claim obvious.
Applicant further argued that a practitioner would not have even expected the enzyme of Stougaard to have been effective since the optimal pH of the enzyme is 8-9, the pH of cow’s milk is around 6.7 (Applicant’s Remarks, p. 11, ¶4).
Figure 11 of Stougaard et al. shows a maximum activity at a pH of 7, and the activity at a pH of 6 is multiple times higher than at a pH of 9. Applicant’s argument is thus unpersuasive.
For claims 10 and 11, Applicant argued that the disclosures of the cited references is improperly combined as related to enzymatic activity (Applicant’s Remarks, p. 12, ¶2).
However, Hendriksen et al. was relied on here only for instruction related to general time frames for achieving a certain degree of lactose hydrolysis. Considered together with the other noted parameters that would be subject to routine manipulation, Examiner maintains that the claimed time periods for incubation would be obvious. Applicant’s reassertion of the allegedly optimal pH of the enzyme of Stougaard et al. is unpersuasive for the reasons described previously herein.
The rejections of claims 1-29 have been maintained herein.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Claims 1-30 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793